DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 11 is objected to because of the following informalities:  "a machine readable medium" in lines 3-4 should read “the machine readable medium”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-8, 10-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Svennebring et al. (US 2019/0319868 A1), hereinafter referred to as Svennebring, in view of Bernat et al. (US 2019/0138356 A1), hereinafter referred to as Bernat.

	Regarding claim 1, Svennebring teaches a method (Svennebring - Abstract, note methods for determining and communicating Link Performance Predictions (LPPs), which allows applications/infrastructure to make operational decisions for improved signaling/link utilization) comprising:
	collecting, by a first processing resource, data from a plurality of smart devices in a computing system (Svennebring - Fig. 1; Paragraph [0019], note UEs (user equipments) may be IoT (internet of things) devices capable of capturing and/or recording data associated with an event, and capable of communicating such data with one or more other devices over a network, IoT devices can utilize technologies for exchanging data with an edge server; Paragraph [0021], note the fog (IoT network) may be used to perform low-latency computation/aggregation on the data while routing it to an edge cloud computing service (e.g., edge nodes));
	processing by the first processing resource, a portion of the data at each edge-stage of a plurality of first edge-stages to generate partially processed data (Svennebring - Paragraph [0037], note edge compute nodes may include MEC servers (edge servers) arranged to provide computing resources and/or various services (e.g., computational task and/or workload offloading, cloud-computing capabilities, etc.); Paragraph [0039], note edge servers provide storage and processing resources so that data and/or content can be processed in close proximity to subscribers);
	evaluating, by the first processing resource, a data processing load at an edge-stage of the plurality of first edge-stages (Svennebring - Paragraph [0107], note one or more MEC servers may offload computational tasks of a UE application based on various operational parameters, such as network capabilities and conditions, computational capabilities and conditions, application requirements, and/or other like operational parameters); and
	pushing, by the first processing resource, i) the partially processed data to the next edge-stage or ii) a portion of the partially processed data to an external computing system and a remaining portion of the partially processed data to the next edge-stage, based on the data processing load at the edge-stage (Svennebring - Paragraph [0107], note one or more MEC servers may offload computational tasks of a UE application based on various operational parameters; Paragraph [0108], note the MEC-O considers the requirements and information listed above (i.e., operational parameters) and information on the resources currently available in the MEC system to select one or several MEC servers within the MEC system for computational offloading).
	Svennebring does not teach evaluating, by the first processing resource, a data processing load at an edge-stage of the plurality of first edge-stages based on a throughput of the edge-stage or a size of a data processing queue of a next edge-stage of the plurality of first edge-stages.
	In an analogous art, Bernat teaches evaluating, by the first processing resource, a data processing load at an edge-stage of the plurality of first edge-stages based on a throughput of the edge-stage or a size of a data processing queue of a next edge-stage of the plurality of first edge-stages (Bernat - Paragraph [0036], note the network device evaluates how much throughput is available in the edge network data plane to service the workload, and may also identify available entities in the edge network that are able to receive and process the workload data).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bernat into Svennebring in order to offload computation/processing to edge networks based on throughput as an operational parameter, reducing latency and bandwidth utilization (Bernat - Paragraph [0015]).

	Regarding claim 3, Svennebring does not teach wherein the throughput of the edge-stage is determined based on a production rate of a previous edge-stage of a plurality of first edge-stages, a consumption rate of the edge-stage, a wait time for the edge-stage to push the partially processed data, and a predefined wait time for the edge stage to push the partially processed data.
	In an analogous art, Bernat teaches wherein the throughput of the edge-stage is determined based on a production rate of a previous edge-stage of a plurality of first edge-stages, a consumption rate of the edge-stage, a wait time for the edge-stage to push the partially processed data, and a predefined wait time for the edge stage to push the partially processed data (Bernat - Paragraph [0036], note the network device evaluates how much throughput is available in the edge network data plane to service the workload (as a function of the required throughput of the workload)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bernat into Svennebring for the same reason as claim 1 above.

	Regarding claim 6, the combination of Svennebring and Bernat, specifically Svennebring teaches wherein the external computing system is a data center (Svennebring - Paragraph [0037], note edge compute nodes may include MEC servers (edge servers) arranged to provide computing resources and/or various services (e.g., computational task and/or workload offloading, cloud-computing capabilities, etc.)), wherein pushing the portion of the partially processed data to the data center comprises:
	collecting, by a second processing resource of the data center, the portion of the partially processed data in a cloud-stage of a plurality of cloud-stages (Svennebring - Paragraph [0021], note the fog (IoT network) may be used to perform low-latency computation/aggregation on the data while routing it to an edge cloud computing service (e.g., edge nodes) and/or a central cloud computing service); and
	processing, by the second processing resource, the portion of the partially processed data sequentially in the plurality of cloud-stages until the data is completely processed (Svennebring - Paragraph [0039], note computational offloading involves offloading computational tasks, workloads, applications, and/or services (such as data processing) to the edge servers from the UEs, CN (cloud network), cloud, and/or servers, or vice versa).

	Regarding claim 7, the combination of Svennebring and Bernat teaches wherein the external computing system is an edge server (Svennebring - Paragraph [0037], note edge compute nodes may include MEC servers (edge servers) arranged to provide computing resources and/or various services (e.g., computational task and/or workload offloading, cloud-computing capabilities, etc.), MEC servers may also be referred to as “edge servers”), wherein pushing the portion of the partially processed data to the edge server comprises:
	obtaining, by the second processing resource of the edge server, a request from the first processing resource to process the portion of the partially processed data (Svennebring - Paragraph [0106], note the MEC-O receives requests triggered by the OSS, a third party, or a UE application, in response to receipt of such requests, the MEC-O selects a MEC server to host the MEC App for computational offloading);
	evaluating, by the second processing resource, a data processing load at an edge-stage of a plurality of second edge-stages based on a throughput of the edge-stage of the plurality of second edge-stages or a size of a data processing queue of a next edge-stage of the plurality of second edge-stages (Bernat - Paragraph [0036], note the network device evaluates how much throughput is available in the edge network data plane to service the workload, and may also identify available entities in the edge network that are able to receive and process the workload data);
	collecting, by the second processing resource, the portion of the partially processed data from the first processing resource, based on the data processing load at the edge-stage of the plurality of second edge-stages (Svennebring - Paragraph [0021], note the fog (IoT network) may be used to perform low-latency computation/aggregation on the data while routing it to an edge cloud computing service (e.g., edge nodes)); and
	processing, by the second processing resource, the portion of the partially processed data sequentially in the plurality of second edge-stages, until the data is completely processed (Svennebring - Paragraph [0039], note computational offloading involves offloading computational tasks, workloads, applications, and/or services (such as data processing) to the edge servers from the UEs, CN (cloud network), cloud, and/or servers, or vice versa).

	Regarding claim 8, the combination of Svennebring and Bernat, specifically Svennebring teaches wherein collecting data form the plurality of smart device comprises collecting the data in a data processing queue of a first edge-stage of the plurality of first edge-stages (Svennebring - Paragraph [0024], note data may be captured, stored/recorded, and communicated among IoT devices, data may be uploaded to the cloud via an aggregator, the cloud may serve as a repository for archiving data recorded and processed by the fog, the centralized data storage system accessible by computing resources in the fog and/or edge devices).

	Regarding claim 10, the combination of Svennebring and Bernat, specifically Svennebring teaches wherein processing the data comprises performing one or more of an extraction, transformation, or loading of the data at each edge-stage (Svennebring - Paragraph [0163], note pre-processing engine performs various operations on the data, which may include converting the data into digital data, normalizing, editing, scaling, encoding, sorting, ordering, collating, and/or performing other transformations on the data; Paragraph [0164], note the pre-processed data may then be passed to an encryption engine to produce processed data).

	Regarding claim 11, Svennebring teaches a computing system (Svennebring - Fig. 1; Paragraph [0006], note edge computing environment) comprising:
	a machine readable medium storing program instructions (Svennebring - Paragraph [0035], note the servers may include a computer-readable medium storing instructions); and
	a first processing resource operably coupled to the machine readable medium (Svennebring - Paragraph [0035], note the servers may include a computer-readable medium storing instructions executable by a processor of the servers), wherein the first processing resource executes the program instructions to:
	collect data from a plurality of smart devices (Svennebring - Fig. 1; Paragraph [0019], note UEs (user equipments) may be IoT (internet of things) devices capable of capturing and/or recording data associated with an event, and capable of communicating such data with one or more other devices over a network, IoT devices can utilize technologies for exchanging data with an edge server; Paragraph [0021], note the fog (IoT network) may be used to perform low-latency computation/aggregation on the data while routing it to an edge cloud computing service (e.g., edge nodes));
	process a portion of the data at each edge-stage of a plurality of first edge-stages to generate partially processed data (Svennebring - Paragraph [0037], note edge compute nodes may include MEC servers (edge servers) arranged to provide computing resources and/or various services (e.g., computational task and/or workload offloading, cloud-computing capabilities, etc.); Paragraph [0039], note edge servers provide storage and processing resources so that data and/or content can be processed in close proximity to subscribers);
	evaluate a data processing load at an edge-stage of the plurality of first edge-stages (Svennebring - Paragraph [0107], note one or more MEC servers may offload computational tasks of a UE application based on various operational parameters, such as network capabilities and conditions, computational capabilities and conditions, application requirements, and/or other like operational parameters); and
	push i) the partially processed data to the next edge-stage or ii) a portion of the partially processed data to an external computing system and a remaining portion of the partially processed data to the next edge-stage, based on the data processing load at the edge-stage (Svennebring - Paragraph [0107], note one or more MEC servers may offload computational tasks of a UE application based on various operational parameters; Paragraph [0108], note the MEC-O considers the requirements and information listed above (i.e., operational parameters) and information on the resources currently available in the MEC system to select one or several MEC servers within the MEC system for computational offloading).
	Svennebring does not teach evaluating, by the first processing resource, a data processing load at an edge-stage of the plurality of first edge-stages based on a throughput of the edge-stage or a size of a data processing queue of a next edge-stage of the plurality of first edge-stages.
	In an analogous art, Bernat teaches evaluating, by the first processing resource, a data processing load at an edge-stage of the plurality of first edge-stages based on a throughput of the edge-stage or a size of a data processing queue of a next edge-stage of the plurality of first edge-stages (Bernat - Paragraph [0036], note the network device evaluates how much throughput is available in the edge network data plane to service the workload, and may also identify available entities in the edge network that are able to receive and process the workload data).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bernat into Svennebring in order to offload computation/processing to edge networks based on throughput as an operational parameter, reducing latency and bandwidth utilization (Bernat - Paragraph [0015]).

	Regarding claim 12, the combination of Svennebring and Bernat, specifically Svennebring teaches wherein the external computing system is a data center (Svennebring - Paragraph [0037], note edge compute nodes may include MEC servers (edge servers) arranged to provide computing resources and/or various services (e.g., computational task and/or workload offloading, cloud-computing capabilities, etc.)), wherein the data center comprises a machine readable medium storing program instructions, and a processor operably coupled to the machine readable medium (Svennebring - Paragraph [0036], note the cloud comprises one or more network elements that may include one or more processors and computer readable media), wherein the processor executes the program instructions to:
	collect the portion of the partially processed data in a cloud-stage of a plurality of cloud-stages (Svennebring - Paragraph [0021], note the fog (IoT network) may be used to perform low-latency computation/aggregation on the data while routing it to an edge cloud computing service (e.g., edge nodes) and/or a central cloud computing service); and
	process the portion of the partially processed data sequentially in the plurality of cloud-stages until the data is completely processed (Svennebring - Paragraph [0039], note computational offloading involves offloading computational tasks, workloads, applications, and/or services (such as data processing) to the edge servers from the UEs, CN (cloud network), cloud, and/or servers, or vice versa).

	Regarding claim 13, the combination of Svennebring and Bernat teaches wherein the external computing system is an edge server (Svennebring - Paragraph [0037], note edge compute nodes may include MEC servers (edge servers) arranged to provide computing resources and/or various services (e.g., computational task and/or workload offloading, cloud-computing capabilities, etc.), MEC servers may also be referred to as “edge servers”), wherein the edge server comprises a second machine readable medium storing program instructions, and a second processing resource operably coupled to the second machine readable medium (Svennebring - Paragraph [0035], note the server(s) may include a computer-readable medium storing instructions executable by a processor of the servers, the servers may provide traffic management services, cloud analytics, etc.), wherein the second processing resource executes the program instructions to:
	obtain a request from the first processing resource to process the portion of the partially processed data (Svennebring - Paragraph [0106], note the MEC-O receives requests triggered by the OSS, a third party, or a UE application, in response to receipt of such requests, the MEC-O selects a MEC server to host the MEC App for computational offloading);
	evaluate a data processing load at an edge-stage of a plurality of second edge-stages based on a throughput of the edge-stage of the plurality of second edge-stages or a size of a data processing queue of a next edge-stage of the plurality of second edge-stages (Bernat - Paragraph [0036], note the network device evaluates how much throughput is available in the edge network data plane to service the workload, and may also identify available entities in the edge network that are able to receive and process the workload data);
	collect the portion of the partially processed data from the first processing resource, based on the data processing load at the edge-stage of the plurality of second edge-stages (Svennebring - Paragraph [0021], note the fog (IoT network) may be used to perform low-latency computation/aggregation on the data while routing it to an edge cloud computing service (e.g., edge nodes)); and
	process the portion of the partially processed data sequentially in the plurality of second edge-stages, until the data is completely processed (Svennebring - Paragraph [0039], note computational offloading involves offloading computational tasks, workloads, applications, and/or services (such as data processing) to the edge servers from the UEs, CN (cloud network), cloud, and/or servers, or vice versa).

	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 3 above.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a non-transitory computer-readable medium (CRM) claim format, which is taught by Svennebring (Svennebring - Paragraph [0035], note the server(s) may include an operating system (OS) that provides executable program instructions for the general administration and operation of the individual server computer devices, and may include a computer-readable medium storing instructions that, when executed by a processor of the servers, may allow the servers to perform their intended functions).

	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 6 above.
	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 7 above.

Claims 2 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Svennebring in view of Bernat as applied to claims 1 and 11 above, and further in view of Ishii et al. (US 2019/0132384 A1), hereinafter referred to as Ishii.

	Regarding claim 2, the combination of Svennebring and Bernat does not teach the method further comprising repeating at each next edge-stage of the plurality of first edge-stages, the steps of evaluating the data processing load and pushing the processed data, until the data is completely processed.
	In an analogous art, Ishii teaches the method further comprising repeating at each next edge-stage of the plurality of first edge-stages, the steps of evaluating the data processing load and pushing the processed data, until the data is completely processed (Ishii - Fig. 10; Paragraph [0169], note when determining that the reduction in the load on the server has failed (S407), the process control unit determines whether the server executes another process constituting the target process flow (collection of processes achieving data processing, see Paragraph [0038]) or not (S408); Paragraph [0170], note when determining that the server executes the other process constituting the target process flow, the process control unit returns to processing step S402).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ishii into the combination of Svennebring and Bernat in order to perform load balancing on a specific edge server based on data processing load/attribute (Ishii - Paragraphs [0012]-[0013]).

	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 2 above.

Claims 4, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Svennebring in view of Bernat as applied to claims 1 and 11 above, and further in view of King-Smith et al. (US 2017/0255498 A1), hereinafter referred to as King-Smith.

	Regarding claim 4, the combination of Svennebring and Bernat does not teach wherein the size of the data processing queue of the next edge-stage is determined based on a used size of the data processing queue of the next edge-stage and a threshold size of the data processing queue of the next edge-stage.
	In an analogous art, King-Smith teaches wherein the size of the data processing queue of the next edge-stage is determined based on a used size of the data processing queue of the next edge-stage and a threshold size of the data processing queue of the next edge-stage (King-Smith - Paragraph [0023], note the monitor thread may directly determine the size of each queue; Paragraph [0025], note the monitor thread determines the current queue sizes for one or more assist threads (for processing data units, see Paragraph [0003]), and determines whether at least one queue size (or the sum of all queue sizes) exceed a respective increase threshold).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of King-Smith into the combination of Svennebring and Bernat in order to dynamically adjust resources for data processing according to queue sizes, reducing device processing overhead (King-Smith - Paragraph [0023]).

	Regarding claim 9, the combination of Svennebring and Bernat does not teach the method further comprising: evaluating a size of the data processing queue of a first edge-stage based on a used size of the data processing queue of the first edge stage and a threshold size of the data processing queue of the first edge-stage; and pushing a portion of an unprocessed data to the external computing system based on the evaluated size of the data processing queue of the first edge-stage.
	In an analogous art, King-Smith teaches the method further comprising:
	evaluating a size of the data processing queue of a first edge-stage based on a used size of the data processing queue of the first edge stage and a threshold size of the data processing queue of the first edge-stage (King-Smith - Paragraph [0023], note the monitor thread may directly determine the size of each queue; Paragraph [0025], note the monitor thread determines the current queue sizes for one or more assist threads (for processing data units, see Paragraph [0003]), and determines whether at least one queue size (or the sum of all queue sizes) exceed a respective increase threshold); and
	pushing a portion of an unprocessed data to the external computing system based on the evaluated size of the data processing queue of the first edge-stage (King-Smith - Paragraph [0025], note if the queue sizes (individually or collectively) exceed the increase threshold, assist thread(s) are added (for offloading data processing, which may correspond to the edge servers cited in Svennebring)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of King-Smith into the combination of Svennebring and Bernat for the same reason as claim 4 above.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 4 above.
Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 5 recites wherein the threshold size is dynamically determined for each edge-queue, based on a production rate of a previous edge-stage of a plurality of first edge-stages, a consumption rate of the edge-stage, the size of the data processing queue of the edge-stage, and a size of the data processing queue of the next edge-stage (as described in Paragraphs [0068] and [0069] of applicant’s specification, filed 01/26/2021), which is neither taught nor suggested by the prior art.
	Claim 17 contains substantially same allowable subject matter as claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ding et al. (US 2020/0178198 A1) discloses computational task/workload offloading of IoT devices to edge servers.
	Yamazaki (US 2019/0104173 A1) discloses edge servers receiving data sent from IoT devices and performing load processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461